Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered February 6, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to one count of the crime of burglary in the second degree. At the plea hearing, defendant agreed to a sentence of 2 to 6 years’ imprisonment. Defendant also acknowledged that, if he failed to appear for sentencing without a justifiable excuse, County Court would impose the harshest possible sentence of 5 to 15 years’ imprisonment. Upon defendant’s failure to appear at sentencing, County Court sentenced him to 5 to 15 years. Defendant contends on this appeal that the sentence was harsh and excessive. We disagree.
*941County Court could properly enhance the sentence upon defendant’s failure to comply with the explicit condition of his plea bargain that he appear for sentencing (see, People v Fuller, 156 AD2d 377; People v Chevalier, 92 AD2d 944). In sentencing defendant to 5 to 15 years, County Court was merely adhering to the plea bargain agreed to by defendant (see, People v Chevalier, supra). Furthermore, given defendant’s agreement to the sentence ultimately imposed and the fact that he was allowed to plead guilty to one count of the crime of burglary in the second degree in full satisfaction of a six-count indictment, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.